Citation Nr: 1137551	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  03-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for degenerative joint disease of the left elbow from September 14, 2004 through April 28, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left elbow from April 29, 2010.

3.  Entitlement to a compensable disability rating for degenerative joint disease of the right elbow from September 14, 2004 through April 28, 2010.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right elbow from April 29, 2010.

5.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to November 1947, from September 1948 to June 1954, from December 1954 to May 1955, and from September 1955 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2007 and December 2009, the Board remanded the current issues to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  The requested development was completed, and the Remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

In its December 2009 decision, the Board also determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a thyroid disorder, to include as due to exposure to ionizing radiation.  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal.

In a January 2011 rating decision, the AMC increased the rating for the Veteran's service-connected degenerative joint disease of the right elbow to 20 percent, effective April 29, 2010.  In a July 2011 rating decision, the AMC increased the rating for the Veteran's service-connected degenerative joint disease of the left elbow to 10 percent, effective April 29, 2010.  Although the AMC declared that these actions satisfied the appeal, that assessment was incorrect.  These grants did not represent a total grant of benefits sought on appeal for either issue, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the issues of entitlement to a disability ratings in excess of 40 percent for degenerative joint disease of the lumbar spine, in excess of 10 percent for degenerative joint disease of the left elbow from April 29, 2010, and in excess of 20 percent for degenerative joint disease of the right elbow are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  From September 14, 2004 through April 28, 2010, there is no clinical evidence that the Veteran's left elbow disability was productive of any limitation of motion.

2.  From September 14, 2004 through April 28, 2010, there is no clinical evidence that the Veteran's right elbow disability was productive of any limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for degenerative joint disease of the left elbow in excess of 0 percent from September 14, 2004 through April 28, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5206 (2011).

2.  The criteria for a disability rating for degenerative joint disease of the right elbow in excess of 0 percent from September 14, 2004 through April 28, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5206 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claims, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In September 2007 and January 2010 letters, the AMC provided notice to the Veteran regarding what information and evidence is needed to substantiate his increased rating claims for his left and right elbow disabilities, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, both letters explained how VA determines effective dates and the types of evidence which impact such determination.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and hearing testimony for unrelated claims no longer on appeal.  Additionally, the prior Remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included providing pertinent VCAA notice to the Veteran, obtaining information regarding the Veteran's treatment providers, and conducting a VA orthopedic examination to obtain current findings.  In response, the AMC issued the January 2010 VCAA letter and asked the Veteran to identify his treatment providers, and a VA orthopedic examination was conducted in April 2010.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for degenerative joint disease of the left elbow and of the right elbow has been in effect since September 1999, formerly rated together along with degenerative joint disease of the lumbar spine, both knees, and both hips under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran filed his current claim for increased ratings in September 2004.  In the February 2005 rating decision on appeal, in pertinent part, the RO granted a 40 percent rating for degenerative joint disease of the lumbar spine and, in accordance with Diagnostic Code 5003, awarded separate 0 percent ratings for degenerative joint disease of the left and right elbows effective September 14, 2004.  In a January 2011 rating decision, the AMC granted a 20 percent rating for degenerative joint disease of the right elbow under 38 C.F.R. § 4.71a, Diagnostic Code 5206, effective April 29, 2010.  In a July 2011 rating decision, the AMC granted a 10 percent rating for degenerative joint disease of the left elbow under 38 C.F.R. § 4.71a, Diagnostic Code 5206, effective April 29, 2010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: a rating of 10 percent is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; and a rating of 20 percent is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  The 20 and 10 percent ratings based on 
X-ray evidence cannot be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

For limitation of flexion of the major forearm, the following ratings will apply.  A noncompensable (0 percent) evaluation is warranted when flexion is limited to 110 degrees.  A 10 percent evaluation is warranted when flexion is limited to 100 degrees.  A 20 percent evaluation is warranted when flexion is limited to 90 degrees.  A 30 percent evaluation is warranted when flexion is limited to 70 degrees.  A 40 percent evaluation is warranted when flexion is limited to 55 degrees.  A 50 percent evaluation is warranted when flexion is limited to 45 degrees.  For limitation of flexion of the minor forearm, the following ratings will apply.  A noncompensable (0 percent) evaluation is warranted when flexion is limited to 110 degrees.  A 10 percent evaluation is warranted when flexion is limited to 100 degrees.  A 20 percent evaluation is warranted when flexion is limited to 90 degrees or to 70 degrees.  A 30 percent evaluation is warranted when flexion is limited to 55 degrees.  A 40 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2011).

Turning to the evidence, the Board notes that for the period from September 14, 2004 through April 28, 2010, there is no clinical evidence that the Veteran's left or right elbow disabilities were productive of any limitation of motion.  

Private treatment records dating from 2002 to June 2005 reveal no complaints or findings concerning either elbow.  The Veteran underwent a VA orthopedic examination in January 2006, but there were no complaints or findings reported related to the elbows.

In September 2007, the Veteran was asked to submit evidence showing that his bilateral elbow degenerative arthritis had increased in severity and describe the type of evidence that would assist in substantiating the claim.  In October 2007, the Veteran responded that he had no additional evidence to submit.  He submitted a completed release form for Dr. C.F.W.  Records from that clinician, a chiropractor, addressed only the Veteran's back condition and did not mention complaints or findings concerning his elbows.  Thereafter, a statement of the case was issued in September 2009.

Pursuant to the Board's December 2009 Remand, the Veteran underwent a VA orthopedic examination on April 29, 2010.  The findings on that examination resulted in the AMC granting a 20 percent rating for degenerative joint disease of the right elbow effective April 29, 2010 in a January 2011 rating decision.  In a July 2011 rating decision, the AMC granted a 10 percent rating for degenerative joint disease of the left elbow effective April 29, 2010.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's degenerative joint disease of the left elbow is appropriately evaluated as 0 percent disabling from September 14, 2004 through April 28, 2010.  The Board also finds that the Veteran's degenerative joint disease of the right elbow is appropriately evaluated as 0 percent disabling from September 14, 2004 through April 28, 2010.

During this period, there is no clinical evidence that the Veteran's left or right elbow disability was productive of any limitation of motion.  The medical evidence of record during this time reflects no complaints or findings concerning either elbow.  Thus, the evidence of record does not support an evaluation in excess of the 0 percent assigned for the period prior to April 29, 2010.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has also considered whether there are other appropriate diagnostic codes applicable to the Veteran's service-connected left and right elbow disabilities that could result in a higher evaluation than already assigned for each disability for the relevant time period.  However, as the Veteran's left and right elbow disabilities have not been manifested by ankylosis, limitation of extension of the major or minor forearm to at least 45 degrees, or flail joint of the elbow, Diagnostic Codes 5205, 5207, 5208, and 5209 do not apply.  38 C.F.R. § 4.71a (2011).

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his left and right elbow disabilities during the applicable time period.  As the evidence reflects no complaints or findings concerning the elbows during the period prior to April 29, 2010, the Veteran's degenerative joint disease of the left and right elbow does not more nearly approximate the criteria for higher evaluations during that period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's left and right elbow disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's increased rating claims for his left and right elbow disabilities, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a higher disability rating for degenerative joint disease of the left elbow, evaluated as 0 percent disabling from September 14, 2004 through April 28, 2010 is denied.

Entitlement to a higher disability rating for degenerative joint disease of the right elbow, evaluated as 0 percent disabling from September 14, 2004 through April 28, 2010 is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine.  In addition, additional due process must be provided with respect to the claims for increased ratings for degenerative joint disease of the left and right elbow for the period from April 29, 2010. 

With respect to the claims for increased ratings for degenerative joint disease of the left and right elbow for the period from April 29, 2010, the Board notes that the AMC erroneously indicated that the grant of a compensable rating for these disorders constituted a total grant of the benefits sought on appeal.  However, at no point during the course of the claim did the Veteran indicate that a specific percentage for those disabilities would satisfy his appeal.  Additionally, the representative's restatement of the issue as being one for a "compensable rating" (as framed by the Board in July 2007) does not indicate that only the minimum compensable rating was sought.  As the grants of a 20 percent rating for the right elbow and a 10 percent rating for the left elbow effective in April 29, 2010 did not represent a total grant of benefits sought on appeal for either issue, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that following the September 2009 statement of the case, the only evidence received concerning the elbow disabilities was the April 29, 2010 VA examination.  Although the AMC considered this evidence in rating decisions, it did not issue a supplemental statement of the case and provide an opportunity for the Veteran to respond.  Instead, they erroneously advised the Veteran that his appeal on these issues was closed.  While the Board can decide the issue of increased ratings for the elbows for the period prior to April 29, 2010 because no additional evidence had been received following the statement of the case during that period, the Veteran must be provided a supplemental statement of the case and an opportunity to respond to the AMC's conclusions concerning the April 29, 2010 VA examination report.  See 38 C.F.R. § 19.31.

With regard to the Veteran's degenerative joint disease of the lumbar spine, the evidence of record raises a question as to whether the Veteran's lumbar spine disability has resulted in incapacitating episodes requiring bed rest prescribed by a physician.  At a January 2006 VA orthopedic examination, the Veteran reported that he had days of incapacitation ("1/3 months") requiring bed rest.  At an April 2010 VA spine examination, the Veteran described having severe flare-ups of his lumbar spine pain and estimated that he had 90 to 100 percent functional impairment during such flare-ups, as well as incapacitating episodes of spine disease intermittent every one to two months (though such episodes were attributed to the cervical region).  The April 2010 examiner noted that the incapacitating episodes were due to intervertebral disc syndrome, but failed to quantify the frequency and duration of such episodes or to clarify whether such episodes required bed rest prescribed by a physician.

The evidence of record also raises a question as to whether the Veteran's lumbar spine disability has been productive of any objective neurological disabilities.  Private treatment records dated in December 2004 and January 2005 reflect the Veteran's complaints of low back pain with sciatica radiating to his left buttock and left leg.  At an April 2010 VA spine examination, the Veteran again complained of low back pain and left leg radicular pain, and it was noted that the etiology of his reported symptoms was not unrelated to the claimed disability.  Neurological testing at this April 2010 examination revealed motor, sensory, and reflex deficits in both lower extremities.  At a March 2011 VA neurological and spine examination, the Veteran reported that sometimes his low back pain would shoot down his posterior left leg.  Neurological testing at this March 2011 examination revealed motor, sensory, and reflex deficits in both lower extremities.  The March 2011 examiner concluded that there was a likely chronic L5 and possibly S1 radiculopathy, opined that it was at least as likely as not that the symptoms from the Veteran's low back (including the left leg pain and weakness) were due to his in-service fall, and additionally concluded that the Veteran's neuropathy was most likely due to his longstanding diabetes.  The March 2011 examiner suggested that the Veteran undergo an electromyograph (EMG) to clarify the extent of radiculopathy and peripheral neuropathies if further questions remained.  Thereafter, it does not appear that any such testing was performed.

In light of the above, the Board finds that a new VA neurological examination with neurological testing is necessary in order to fully and fairly evaluate the Veteran's increased rating claim for his lumbar spine disability.  The examiner should document the frequency and duration of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, as well as provide an opinion as to whether any current neurological disabilities are due to the Veteran's service-connected lumbar spine disability.

Accordingly, the issues are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a supplemental statement of the case on the issues of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left elbow from April 29, 2010 and in excess of 20 percent for degenerative joint disease of the right elbow from April 29, 2010.  Afford the Veteran an appropriate period to respond.

2.  Schedule the Veteran for a VA neurological examination to determine the frequency and duration of any incapacitating episodes of degenerative disc disease of the lumbar spine and to determine the severity of any lumbar radiculopathy.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail, including EMG testing (if not contraindicated) and motor and sensory evaluation.

Following review of the claims file and examination of the Veteran, the examiner should document, to the extent possible, the frequency and duration of incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

In addition, the examiner should identify any current neurological disabilities that are due to the Veteran's service-connected lumbar spine disability and comment on the severity of such.

A complete rationale should be provided for all opinions expressed.

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case for the lumbar spine issue and be given the opportunity to respond thereto.  

Thereafter, the case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


